Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Starfield Resources Provides Update On Hydrometallurgical Test Work /NOT FOR DISTRIBUTION TO U.S. NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE U.S./ Results of testing may reduce operating costs of hydromet process TORONTO, April 21, 2010 /CNW/ - Starfield Resources Inc. ("Starfield" or the "Company") (TSX: SRU) today provided an update on test work at SGS Canada Inc. ("SGS") in Lakefield, Ontario to advance development of the Company's hydrometallurgical process. This innovative technology aims to recover base metals and high grade iron oxide from massive sulphides. The process is expected to have a direct impact on potential future operations at Starfield's Ferguson Lake project in Nunavut and its Stillwater project in Montana. The purpose of the testing program is to advance the technical status of the steps in the circuit under development. This stage provides for the oxidation and hydrolysis of ferric chloride at atmospheric pressure by demonstrating continuous operation of these steps at laboratory scale and generating preliminary data on the extent and rates of conversion. To date, testing has surpassed the oxidation goals assumed from prior modeling and costing calculations on the circuit. Previous work assumed that 75% of the ferrous iron would be oxidized in a single pass through the oxidation reactor, while SGS test work has achieved a best result of 86%. The impact of higher percentage oxidation of ferrous iron is reduced reagent consumption downstream, which reduces operating costs. The next phase of testing will be an extended oxidation trial run of approximately 80 hours to demonstrate steady operation and to further refine the oxidation step of the circuit. "We are extremely pleased with the progress of the test work," said Michael Moran, Director of Engineering at Starfield. "Results have exceeded expectations, and we look forward to the next phase of testing." In early May 2010, Starfield will ship approximately 700 kilograms of massive sulphides from Ferguson Lake to SGS. Upon completion of the initial oxidation and hydrolysis work, the massive sulphides will be used in the front end of the circuit of an integrated mini-pilot plant. The front end is comprised of primary leaching (hydrogen sulphide gas removed) and secondary leaching (PGM residue removed), oxidation, hydrolysis, and, if necessary, iron "polishing" (removal of any residual iron from the solution of base metal chlorides produced). The solution generated in the front end mini-pilot plant will be used to further develop the back end of the circuit, in which base metals are separated and recovered in saleable form. The hydrogen sulphide gas and PGM residue produced and removed during the primary and secondary leaching phase will be captured for further testing. The hydrogen sulphide gas will be reacted and the heat from that reaction will be measured to further the power generation portion of the process. The PGM residue will undergo testing with the objective of producing a saleable concentrate. Once testing is complete, Starfield will have generated the process information needed to fully define the Ferguson Lake circuit. After that, the key steps will be scaled up and the process will be demonstrated at an appropriate pilot scale. About Starfield Starfield Resources Inc. is an exploration and development stage company exploring for copper, nickel, and platinum group elements (PGE) in North America. The Company has three main projects: a PGE project in Montana's Stillwater District; a copper project in California's historic Moonlight Copper Mining District; and a copper/nickel/cobalt/PGE project in Ferguson Lake, Nunavut. Additional assets include a diamond joint venture in Nunavut, additional copper/nickel/chrome projects in Montana, and a portfolio of eight gold properties in Nevada that are currently under joint venture agreement.
